Exhibit “23.3” (Consents of Independent Directors) 1. CONSENT OF INDEPENDENT DIRECTOR NAMED IN REGISTRATION STATEMENT I hereby consent to my identification as an independent director of Bigelow Income Properties, LLC and all references to me included in or made a part of such Registration Statement on Form S-11. s/Richard Inghram December 15, 2010 2. CONSENT OF INDEPENDENT DIRECTOR NAMED IN REGISTRATION STATEMENT I hereby consent to my identification as an independent director of Bigelow Income Properties, LLC and all references to me included in or made a part of such Registration Statement on Form S-11. s/John H. Parker December 15, 2010 3. CONSENT OF INDEPENDENT DIRECTOR NAMED IN REGISTRATION STATEMENT I hereby consent to my identification as an independent director of Bigelow Income Properties, LLC and all references to me included in or made a part of such Registration Statement on Form S-11. s/Roy Morrill December 17, 2010 4. CONSENT OF INDEPENDENT DIRECTOR NAMED IN REGISTRATION STATEMENT I hereby consent to my identification as an independent director of Bigelow Income Properties, LLC and all references to me included in or made a part of such Registration Statement on Form S-11. s/Susan M. Smith December 19, 2010 5. CONSENT OF INDEPENDENT DIRECTOR NAMED IN REGISTRATION STATEMENT I hereby consent to my identification as an independent director of Bigelow Income Properties, LLC and all references to me included in or made a part of such Registration Statement on Form S-11. s/Ed Place December 21, 2010 II-66
